Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-20-00425-CR

                                EX PARTE DAVID DELGADO

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-1651-CV-A
                          Honorable Jessica Crawford, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order signed on August
14, 2020 denying appellant’s habeas application seeking to reduce the amount of his bond is
AFFIRMED.

       SIGNED February 10, 2021.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice